Citation Nr: 1619385	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Salt Lake City, Utah

THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 rating decision in which the RO, inter alia, granted service connection for bilateral hearing loss and assigned a zero percent ( noncompensable) disability rating, effective April 16, 2013 (the date of the Veteran's claim).  In January 2014, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In March 2015, the Board characterized the claim on appeal as one for a higher initial rating (consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999)), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.

After completing the requested development, in a September 2015 rating decision, a  Decision Review Officer (DRO) assigned a higher initial, 10 percent rating for the Veteran's bilateral hearing loss, effective April 16, 2013.  In a September 2015 supplemental SOC (SSOC), a rating in excess 10 percent was denied.   

Although the Veteran has been assigned a higher initial rating during the pendency of the appeal, as higher ratings are available, and the Veteran has not expressed satisfaction with the assigned rating, the claim for higher rating remains viable on appeal.  See Fenderson, supra; AB v. Brown, 6 Vet. App. 35, 38 (1993)..

In February 2015, the Deputy Vice Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the April 16, 2013 effective date of the award of service connection, audiometric testing has revealed hearing acuity no worse than Level II in the right ear and  Level VI in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85 (Diagnostic Code 6100). 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A November 2013 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for bilateral hearing loss.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

After the December 2013 award of service connection for bilateral hearing loss, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, a June 2014 SOC set forth the applicable criteria for higher ratings for hearing loss, the he timing and form of which suffices, in part, for Dingess/Hartman.

Notably, the Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA and private treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As indicated above, the claim was remanded in March 2015 to, among other things, afford the Veteran a VA examination to determine the current severity of his service-connected bilateral hearing loss.  Pursuant to the March 2015 remand, the Veteran was afforded a VA examination in September 2015.  He  also had  a VA audiology examination in December 2013.herein decided.  The Board finds that these VA examination reports are adequate to evaluate the Veteran's hearing loss, as they document sufficient testing results as well as comment as to the functional effects of the disability (consistent with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007)).   Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination in connection with this claim has been met.

Other development directed in the March 2015 remand included providing the Veteran with an opportunity to identify additional medical care providers and obtaining any identified records.  Pursuant to the March 2015 remand, the AOJ sent the Veteran a letter in June 2015, in which he was requested to identify all pertinent healthcare providers.  In response, the Veteran submitted a VA Form 21-4142 (authorization to disclose information to the Department of VA) to obtain VA and private audiology treatment reports.  As such, updated VA treatment records and private audiology treatment reports were obtained and associated with the record.

As such, the Board finds that the AOJ has substantially complied with the March 2015 remand directives such that no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Higher Rating

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Under the applicable criteria, ratings for hearing loss are derived from findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

Where, as here, the question for consideration is entitlement to higher initial rating following the award of service connection, evaluation of the evidence since the effective date of that award, and consideration of the propriety of  "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.   See Fenderson, 12 Vet. App. at 126 .


The Veteran generally contends that the severity of his bilateral hearing loss warrants a higher rating.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a higher rating for bilateral hearing loss must be denied.

The report of a December 2013 VA audiology examination reflects that audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
55
65
50
LEFT
45
65
80
85
69

Speech recognition ability was measured at 100 percent in the right ear and 100 percent in the left ear.  In terms of functional effects, the Veteran reported that he has difficulty understanding others speech in the presence of background noise.  

The December 2013 testing results do not reveal an exceptional pattern of hearing impairment for the right ear.  Thus, applying these results to Table VI in 38 C.F.R. § 4.85 reveals no worse than a Level I hearing acuity in the right ear  However, as the Veteran's left ear pure tone thresholds at the four specified frequencies were  greater than 55 decibels, the left ear exhibited  an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86(a).  Applying these results to Tables VI and VIA, results in a higher Roman numeral with application of  Table VIA-Level V  hearing acuity in the left ear.  Thus, pursuant to Table VII, a 0 percent (noncompensable) rating is warranted for bilateral hearing loss.


In September 2015, the Veteran was afforded a second VA audiology examination,  the report of which documents that audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
60
65
48
LEFT
40
70
95
90
74

Speech recognition ability was measured at 88 percent in the right ear and 70 percent in the left ear.  

Regarding the functional effects of hearing loss, the audiologist noted the Veteran's report that he has difficulty hearing others in most situations.  He explained that when others are speaking, he hears sounds, but he is unable to hear specific words.  He stated that he is "unable to hold down a couple of jobs because of his hearing."  He explained that during the course of employment, he has difficulty hearing in meetings.  He also indicated that his hearing loss impacts his ability to socialize with others.

The September 2015 testing results do not reveal an exceptional pattern of hearing impairment for the right ear.  Applying these results to Table VI in 38 C.F.R. § 4.85 reveals no worse than Level II hearing acuity in the right ear.  Again, however, as the Veteran's left ear pure tone thresholds at the four specified frequencies are greater than 55 decibels, the left ear exhibited an exceptional pattern of hearing impairment.  Applying these results to either Table VI or Table VIA results in Level VI hearing acuity in the left ear.  Thus, pursuant to Table VII, a 10 percent disability rating is warranted.  

VA treatment records dated from 2014 through 2015 reveal that the Veteran sought treatment for his hearing loss and was issued hearing aids.  See, e.g., VA treatment record dated in October 2014.  However, these records do not include testing results for evaluating the Veteran's hearing loss.

Also, a September 2014 non-VA care coordination letter indicates that the Veteran was referred to a non-VA care audiologist.  Non-VA care audiology  treatment records dated in 2014 show that the Veteran sought treatment for his hearing loss,  reporting his symptoms of difficulty hearing.  Although a September 2014 non-VA care audio treatment record does reflect audiometric findings and speech discrimination scores, there is no indication whether the speech discrimination testing utilized Maryland CNC guidelines in accordance with 38 C.F.R. § 4.85(a).  

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable. 

However, in this case, the audiometric testing results documented in the September 2014 non-VA audiometric report are generally consistent with those documented in the September 2015 VA examination report.  Thus, the Board finds it unnecessary to request clarification that the September 2014 non-VA care audiologist  as to whether the speech discrimination testing was administered in accordance with Maryland CNC guidelines, pursuant to 38 C.F.R. § 4.85(a).  Such clarification would not change the outcome of the instant decision, and would only cause delay.  

Considering the evidence of record in light of the applicable rating criteria discussed above, no rating higher than 10 percent is assignable for the Veteran's  bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86.  In so concluding, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).
 
There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Board notes that both the December 2013 and September 2015 VA audiologists recorded the Veteran's complaints, and identified the functional effects of his disability as difficulty hearing conversation in the presence of background noise and, generally, difficulty hearing in all situations.  Such appears to be precisely what is measured by audiometric and speech discrimination testing, and is the type of impairment experienced by members of the general population with hearing loss.  Arguably, such impairment was likely contemplated in the development of the tables and charts pursuant to which hearing loss is evaluated.

However, given the mechanical nature of deriving ratings for hearing loss without explicit consideration of any alleged functional effects, these assertions suggest that the schedular criteria may not be adequate to evaluate the Veteran's bilateral hearing loss disability.  Nonetheless, even in considering the Veteran's assertions, the Board finds that such assertions, alone, do not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment.  There is no evidence of repeated treatment or hospitalization for bilateral hearing loss, or evidence of any other exceptional or unusual factors associated with the Veteran's bilateral hearing loss to suggest that the applicable rating criteria are otherwise inadequate to rate his service-connected bilateral hearing loss. 

Further, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran's bilateral hearing loss is appropriately rated as a single disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue.  See  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.  

As the requirements for invoking the procedures of 38 C.F.R. § 3.321(b) are not met, referral of the claim for extra-schedular consideration is not required.   See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to  that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or argument that the Veteran's bilateral hearing loss has actually or effectively rendered him unable to obtain or retain  substantially gainful employment.  Under these circumstances, the Board finds that a claim for a TDIU due to bilateral hearing loss has not been raised as a component of the current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


